Powell, J.
This case has been to this court previously, and the facts are reported, with the former opinion, ante, 167 (60 S. E. 1033). The court in the trial now under review instructed the jury -as follows: “I further charge you that if you find the defendant, without justification, shot a pistol in the direction of *850the witness, within carrying distance of the pistol, not intending to hit him, but intending to scare Mm, he would be guilty of an assault.” In the former decision of the case Chief Judge Hill, speaking for the majority of the court, said: “We do not doubt that the firing of a pistol in the direction of another,. within a distance in which it might do execution, although with the intention of frightening only, might amount to an assault. And if one should recklessly fire a pistol in the direction of another, it might •constitute an assault; for the offense may consist in putting another in fear of violence.” The writer, specially concurring said: “I think that fright is such bodily harm that to shoot in the general direction of a person, with intent to 'bluff or scare’ him, is an assault.” It seems, therefore, that the instruction sub judice is directly in accord with the views of the entire court, as expressed in the former decision. . Judgment affirmed.